      Case 1:15-bk-14760                        Doc 62           Filed 04/15/20 Entered 04/15/20 14:12:27                                       Desc Main
 Fill in this information to identify the case:                  Document     Page 1 of 6

 Debtor 1          Tytus  Eugene Wright
                   __________________________________________________________________

 Debtor 2              Shawna    Marie Wright
                       ________________________________________________________________
 (Spouse, if filing)

                                          __________
 United States Bankruptcy Court for the: Southern District     of __________
                                                           of Ohio
                                                      District

 Case number           1:15-bk-14760
                       ___________________________________________




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                         12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.


 Name of creditor: U.S. Bank Trust National Association, as Trustee of the Igloo Series III Trust
                   _______________________________________                                                                        13-1
                                                                                                      Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                                               Date of payment change:
 identify the debtor’s account:                                 1
                                                                ____ 0
                                                                     ____ 9
                                                                          ____ 0
                                                                               ____                   Must be at least 21 days after date       06/01/2020
                                                                                                                                                _____________
                                                                                                      of this notice


                                                                                                      New total payment:                              1,279.70
                                                                                                                                                $ ____________
                                                                                                      Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
      q    No
      q    Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                the basis for the change. If a statement is not attached, explain why: ___________________________________________
                __________________________________________________________________________________________________

                   Current escrow payment: $ _______________                                        New escrow payment:         $ _______________


 Part 2:         Mortgage Payment Adjustment

 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
      q    No
      q    Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:                        4.00
                                                      _______________%                              New interest rate:                     4.00
                                                                                                                                _______________%

                                                                   1,271.33
                   Current principal and interest payment: $ _______________                                                                    1,279.70
                                                                                                    New principal and interest payment: $ _______________


 Part 3:         Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
      q    No
      q    Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                   Reason for change: ___________________________________________________________________________________

                   Current mortgage payment: $ _______________                                      New mortgage payment: $ _______________


Official Form 410S1                                                  Notice of Mortgage Payment Change                                                   page 1
     Case 1:15-bk-14760                        Doc 62             Filed 04/15/20 Entered 04/15/20 14:12:27                                  Desc Main
                                                                  Document     Page 2 of 6

Debtor 1         Tytus   Eugene Wright
                 _______________________________________________________                      Case number             1:15-bk-14760
                                                                                                              (if known) _____________________________________
                 First Name      Middle Name               Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

     q     I am the creditor.

     q     I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



 û/S/ Michelle R. Ghidotti-Gonsalves
     _____________________________________________________________
     Signature
                                                                                              Date     04/15/2020
                                                                                                       ___________________




 Print:             Michelle  R. Ghidotti-Gonsalves
                    _________________________________________________________                 Title   Authorized Agent for Secured Creditor
                                                                                                      ___________________________
                    First Name                      Middle Name        Last Name



 Company            Ghidotti-Berger,   LLP.
                    _________________________________________________________



 Address            1920  Old Tustin Avenue
                    _________________________________________________________
                    Number                 Street

                    Santa Ana                        CA     92705
                    ___________________________________________________
                    City                                               State       ZIP Code



 Contact phone      949-427-2010
                    ________________________                                                           bknotifications@ghidottiberger.com
                                                                                              Email ________________________
Case 1:15-bk-14760                 Doc 62         Filed 04/15/20 Entered 04/15/20 14:12:27                                  Desc Main
                                                  Document      BSI Financial
                                                               Page  3 of 6 Services
                                                                                      PA 16354
                                                                                      800-327-7861
                                                                                 814-217-1366




     April 14, 2020


     SHAWNA M WRIGHT
     TYTUS E WRIGHT
     513 E. RICH ST., STE
     COLUMBUS OH 43215

                                                                                                   Loan Number:
                                                                                          Property Address: 11349 BIG OAK RD
                                                                                                       GREENFIELD OH 45123

     Dear SHAWNA M WRIGHT:
          TYTUS E WRIGHT:

     Changes to Your Mortgage Interest Rate and Payments on 05/01/20

     Under the terms of your Adjustable-Rate Mortgage (ARM), you had a 012 month(s) period during
     which your interest rate stayed the same. That period ends on 05/01/20, so on that date your
     interest rate and mortgage payment change. After that, your interest rate may change every 12
     month(s) for the rest of your loan term.


                                         Current Rate                                                    New Rate
                                     and Monthly Payment                                            and Monthly Payment
Interest Rate                             4.00000%                                                       4.00000%
Principal
                                              $    661.99                                                  $     675.49

Interest
                                              $    609.34                                                  $     604.21

Escrow (Taxes
and Insurance)                                $      0.00                                                   $       0.00

Total Monthly                                                                                            $ 1,279.70
                                          $       1,1271.33
Payment                                                                                                due June 1, 2020



     Interest Rate: We calculated your interest rate by taking a published “index rate” and adding a
     certain number of percentage points, called the “margin.” Under your loan agreement, your index

     Licensed as Servis One, Inc. dba BSI Financial Services.

     BSI NMLS # 38078.
     If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have receiv ed a
     discharge of your personal liability for the obligation identified in this letter, we may not and do not intend to pursue collection of
     that obligation from                           of these circumstances apply, this notice is not and should not be construed to be a
     demand for payment from you personally. Unless the Bankruptcy Court has ordered otherwise, please also note that despite any
     such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired.
                                                                                                                                 Page 1 of 3
Case 1:15-bk-14760               Doc 62        Filed 04/15/20 Entered 04/15/20 14:12:27                                   Desc Main
                                               Document      BSI Financial
                                                            Page  4 of 6 Services
                                                                                    PA 16354
                                                                                    800-327-7861
                                                                               814-217-1366


   rate is 1.80200% and your margin is 2.25000%. The 1 YEAR LIBOR is published Daily in WALL STREET
   JOURNAL.

   Rate Limit(s): Your rate cannot go higher than 9.87500% over the life of the loan. Your rate can
   change each year by no more than 2.00000%. We did not include an additional 0.00000% interest
   rate increase to your new rate because a rate limit applied. This additional increase may be applied
   to your interest rate when it adjusts again on 04/01/21.

   New Interest Rate and Monthly Payment: The table above shows your new interest rate and new
   monthly payment. Your new payment is based on the 1 YEAR LIBOR, your margin, 2.25000% your
   loan balance of $ 181263.04, and your remaining loan term of 192 months.


   Prepayment Penalty: None

   If You Anticipate Problems Making Your Payments:
        · Contact the Customer Care Department at 1-800-327-7861 as soon as possible.
        · If you seek an alternative to upcoming changes to your interest rate and payment, the
           following options may be possible (most are subject to lender approval):
                · Refinance your loan.
                · Sell your home and use the proceeds to pay off your current loan.
                · Modify your loan terms with investor.
                · Payment forbearance temporarily gives you more time to pay your monthly
                   payment.
        · If you would like contact information for counseling agencies or program in your area, call
           the U.S. Department of Housing and Urban Development (HUD) at 1-800-569-4287 or visit
           www.hud.gov/offices/hsg/sfh/hcc/hcs.cfm, or the U. S. Consumer Finance Protection
           Bureau (CFPB) at http://www.consumerfinance.gov . If you would like to contact
           information for state housing finance agency, contact U.S. Consumer Finance Protection
           Bureau (CFPB) at http://www.consumerfinance.gov/mortgagehelp.


   Should you have any questions regarding this notice, please reach out to JESSE MCCARTHY, you
   Single Point of Contact for this loan, at 1-888-738-5873.

   BSI Financial Services
   314 S Franklin St, 2nd Floor
   Titusville, PA 16354
   NMLS # 38078; # 1195811



   Licensed as Servis One, Inc. dba BSI Financial Services.

   BSI NMLS # 38078.
   If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have receiv ed a
   discharge of your personal liability for the obligation identified in this letter, we may not and do not intend to pursue collection of
   that obligation from                           of these circumstances apply, this notice is not and should not be construed to be a
   demand for payment from you personally. Unless the Bankruptcy Court has ordered otherwise, please also note that despite any
   such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired.
                                                                                                                               Page 2 of 3
Case 1:15-bk-14760               Doc 62        Filed 04/15/20 Entered 04/15/20 14:12:27                                   Desc Main
                                               Document      BSI Financial
                                                            Page  5 of 6 Services
                                                                                    PA 16354
                                                                                    800-327-7861
                                                                               814-217-1366


   If you have filed a bankruptcy petition and there is either an "automatic stay" in effect in your
   bankruptcy case or you have received a discharge of your personal liability for the obligation
   identified in this letter, we may not and do not intend to pursue collection of that obligation from
   you personally. If these circumstances apply, this notice is not and should not be construed to be a
   demand for payment from you personally. Unless the Bankruptcy Court has ordered otherwise,
   please also note that despite any such bankruptcy filing, whatever rights we hold in the property
   that secures the obligation remain unimpaired.
                                                                                                                     GR-2003-07242017_CA08082014




   Licensed as Servis One, Inc. dba BSI Financial Services.

   BSI NMLS # 38078.
   If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have receiv ed a
   discharge of your personal liability for the obligation identified in this letter, we may not and do not intend to pursue collection of
   that obligation from                           of these circumstances apply, this notice is not and should not be construed to be a
   demand for payment from you personally. Unless the Bankruptcy Court has ordered otherwise, please also note that despite any
   such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired.
                                                                                                                               Page 3 of 3
Case 1:15-bk-14760      Doc 62   Filed 04/15/20 Entered 04/15/20 14:12:27        Desc Main
                                 Document     Page 6 of 6




                                                      the Court’s ECF program:




 DEBTOR
 Tytus Eugene Wright
 11349 Big Oak Road
 Greenfield, OH 45123


 JOINT DEBTOR
 Shawna Marie Wright
 11349 Big Oak Road
 Greenfield, OH 45123
